THE THIRTEENTH COURT OF APPEALS

                                   13-14-00284-CR


                                  The State of Texas
                                          v.
                                    Steve Marston


                                 On Appeal from the
                    377th District Court of Victoria County, Texas
                           Trial Cause No. 11-1-25662-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and the case

remanded. The Court orders the judgment of the trial court REVERSED and the case

REMANDED for further proceedings in accordance with its opinion.

      We further order this decision certified below for observance.

June 18, 2015